Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT

                                    No. 04-14-00897-CV

                      IN THE ESTATE OF William Thomas BOOTH

                      From the Probate Court No. 2, Bexar County, Texas
                                Trial Court No. 2012-PC-2786
                          Honorable Tom Rickhoff, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE PULLIAM

        In accordance with this court’s opinion of this date, the order of the probate court is
AFFIRMED. It is ORDERED that appellee, The Estate of William T. Booth, recover its costs of
this appeal from appellant, Kay Lynn Maynard.

       SIGNED April 13, 2016.


                                               _____________________________
                                               Jason Pulliam, Justice